DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 10-20, 22, and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some check for or determination of normal flow, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claims 1 and 13 both are a system and method for leak detection.  However, as best shown in figure 3, in order for the various plurality of pressure measurements to be made to lead to an identification of a leak event, at some point in the process, there needs to be a check for or a determination of a normal flow, which is not accounted for in the claims, as written, yet the specification .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Application Publication Number 2018/0291594; hereinafter referred to as Hammond).
Hammond discloses that according to at least one aspect, a fluid flow monitoring system includes an ultrasonic sensor for generating measurement signals associated with respective ultrasonic signals propagating through the fluid in the lumen, a shut-off valve for blocking fluid flow in the lumen, and a controller. The controller can be communicatively coupled to the ultrasonic sensor and to the shut-off valve. The controller can be configured to compute a plurality of fluid flow parameter estimates based on a plurality of measurement signals generated by the ultrasonic sensor over a time window while the shut-off valve is open. The controller can obtain an offset value associated with fluid flow parameter measurements during a zero flow state of the shut-off valve. The controller can then check for presence of a fluid leak event based on the fluid flow parameter estimates over the time window and the offset value (Please see the abstract).
With respect to claim 1, Hammond discloses and illustrates a leak detection system (the abstract discloses a controller that can check for the presence of a fluid leak event) comprising: a pressure sensor (paragraph [0103] discloses the use of a pressure sensor) for measuring pressure of fluid within a hollow structure (the system is disclosed to include a lumen and pipes); a shut-off valve for controlling fluid flow through the hollow structure (a shut off valve 120) ; and a processor communicatively coupled to the pressure sensor and to the shut-off valve (a controller 350), the processor configured to: obtain, from the pressure sensor, a plurality of pressure measurements of 
With respect to claim 2, the leak detection system of claim 1, wherein the processor is configured to: compare the plurality of pressure measurements to the different plurality of pressure measurements; and detect the fluid leak event upon determining that the plurality of pressure measurements is greater than the second pressure measurement by a difference greater than a predefined threshold value is disclosed in paragraph [0108].
With respect to claim 3, the leak detection system of claim 1, wherein the processor is configured to: actuate the shut-off valve to switch to the closed state and block the fluid flow through the hollow structure after obtaining the plurality of pressure measurements; and obtain the second pressure measurement of the fluid after actuating the shut-off valve is disclosed in paragraph [0106].
With respect to claim 4, the leak detection system of claim 3, wherein the processor is configured to: obtain a plurality of different plurality of pressure 
With respect to claim 5, the leak detection system of claim 3, wherein the processor is configured to: actuate the shut-off valve to switch to the open state and allow the fluid flow through the hollow structure after obtaining the second pressure measurement; obtain a third pressure measurement of the fluid after causing the shut-off valve to switch to the open state; and detect the fluid leak event based on the first, second and third pressure measurements is disclosed in paragraph [0104] which discloses multiple measurements.
With respect to claim 6, the leak detection system of claim 5, wherein in detecting the fluid leak event the processor is configured to: compare the plurality of pressure measurements to the second pressure measurement; compare the second pressure measurement to the third pressure measurement; and detect the fluid leak event upon determining that (i) the plurality of pressure measurements is greater than the second pressure measurement by a first difference greater than a first predefined threshold value and (ii) the third pressure measurement is greater than the second pressure measurement by a second difference greater than a second predefined threshold value is disclosed in paragraph [0104] with the pressure measurements disclosed and paragraph [0108] through [0109] discloses the data collection and comparison.

With respect to claim 8, the leak detection system of claim 7, wherein in detecting the fluid leak event the processor is configured to: detect the fluid leak event (i) based on a negative slope or a degree of decrease of the plurality of pressure measurements over time and a positive slope or a degree of increase of the different plurality of pressure measurements over time, or (ii) based on one or more characteristics of a function associated with the plurality of pressure measurements and the different plurality of pressure measurements over time is disclosed in paragraph [0104].
With respect to claim 10, the leak detection system of claim 9, wherein the processor is configured to: obtain a plurality of plurality of pressure measurements of the fluid while the shut-off valve is in the open state; and detect the fluid leak event based on a positive slope or a degree of increase of the plurality of pressure measurements over time, or detect the fluid leak event based on one or more characteristics of a function associated with the plurality of pressure measurements over time is disclosed in paragraph [0107].

With respect to claim 12, the leak detection system of claim 1, wherein the processor is configured to: check for a normal fluid flow event before actuating the shut-off valve to switch to the closed state or after actuating the shut-off valve to switch to a second open state; and proceed with detection of the fluid leak event upon determining absence of the normal fluid flow event is disclosed in paragraph [0108] where the analyzer makes a determination as to even do a leak test based on comparison to known normal flow rates.
With respect to claim 13, a method of leak detection comprising: generating, by a pressure sensor, a plurality of pressure measurements of a fluid in a hollow structure while a shut-off valve is in an open state; generating, by the pressure sensor, a different plurality of pressure measurements of the fluid while the shut-off valve is in a closed state; and detecting, by a processor, a fluid leak event based on the first and different 
With respect to claim 14, the method of claim 13, wherein detecting the fluid leak event includes: comparing, by the processor, the plurality of pressure measurements to the second pressure measurement; and detecting, by the processor, the fluid leak event upon determining that the plurality of pressure measurements is greater than the different plurality of pressure measurements by a difference greater than a predefined threshold value is disclosed in paragraph [0108].
With respect to claim 15, the method of claim 14 comprising: actuating, by the processor, the shut-off valve to switch to the closed state and block the fluid flow through the hollow structure after obtaining the plurality of pressure measurements; and generating, by the pressure sensor, the different plurality of pressure measurements of the fluid after actuating the shut-off valve is disclosed in paragraphs [0104] through [0109].
With respect to claim 16, the method of claim 14, comprising: generating, by the pressure sensor, a plurality of different plurality of pressure measurements of the fluid while the shut-off valve is in the closed state; and detecting, by the processor, the fluid leak event based on (i) a negative slope or a degree of decrease of the plurality of different plurality of pressure measurements over time, or (ii) one or more characteristics of a function associated with the different plurality of pressure measurements over time is disclosed in paragraphs [0104] through [0109].
With respect to claim 17, the method of claim 16, comprising: actuating, by the processor, the shut-off valve to switch to the open state and allow the fluid flow through 
With respect to claim 18, the method of claim 17, wherein detecting the fluid leak event includes: comparing, by the processor, the plurality of pressure measurements to the second pressure measurement; comparing, by the processor, the second pressure measurement to the third pressure measurement; and detecting, by the processor, the fluid leak event upon determining that (i) the plurality of pressure measurements is greater than the second pressure measurement by a first difference greater than a first predefined threshold value, and (ii) the third pressure measurement is greater than the second pressure measurement by a second difference greater than a second predefined threshold value is disclosed in paragraphs in paragraphs [0104] through [0109].
With respect to claim 19, the method of claim 17, comprising: generating, the pressure sensor, a plurality of different plurality of pressure measurements of the fluid while the shut-off valve is in the closed state; and generating, the pressure sensor, a plurality of third pressure measurements of the fluid after causing the shut-off valve to switch to the open state; and detecting, by the processor, the fluid leak event based on the first measurement, the plurality of second measurements and the plurality of third measurements as disclosed in in paragraphs [0104] through [0109]. 

With respect to claim 22, the method of claim 21 comprising: generating, by the pressure sensor, a plurality of pressure measurements of the fluid while the shut-off valve is in the open state; and detecting, by the processor, the fluid leak event (i) upon determining a positive slope or a degree of increase of the plurality of pressure measurements over time, or (ii) based on one or more characteristics of a function associated with the plurality of pressure measurements over time is disclosed in paragraphs [0104] through [0109].
With respect to claim 23, the method of claim 13, further comprising: actuating, by the processor, the shut-off valve to switch to a second open state to allow the fluid to flow through the hollow structure after obtaining the different plurality of pressure measurements; generating, by the pressure sensor, a plurality of fluid flow rate measurements after actuating the shut-off valve to switch to the second open state; estimating, by the processor and using the plurality of fluid flow rate measurements, a fluid volume indicative of an amount of fluid flowing through the hollow structure after causing the shut-off valve to switch to the second open state; comparing, by the processor, the fluid volume to a predefined fluid volume value; and detecting, by the .
Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive. The applicant presents a few arguments.  First, to the 35 USC 112 rejection, the applicant argues:Applicant notes that decision blocks 302 and 312, which represent decision blocks that determine normal flow, are described as potentially being omitted in the method 33 of the instant specification. Thus, Applicant respectfully disagrees with the Examiner’s assertions, and submits that the claims are enabled when read in light of the specification.
 	 The examiner disagrees.  The purpose of a flow chart is to give one of ordinary skill in the art some direction as to what steps to follow to practice the invention.  The applicant goes on to argue that basically any steps in the chart can be followed or omitted, so long as a leak is checked for in the end.  There is no explanation as to how or why one would choose to omit steps, or why one would not start at the initial step 302, so therefore what steps are included and which hare omitted? The examiner agrees that the specification states that steps can be omitted, however, it is not clear how one of ordinary skill in the art can follow a flow chart or method that essentially states that you can choose to perform steps, or not perform them, and somehow still get a desired result, with no guidance as to how or why one skips steps or not. Further, pressure measurements can change over time, be it an increase or decrease.  What prompts the system to determine a leak based on these changes if there is never any check to see what is outside of a range of normal? How is a simple variance of pressure alone enough to indicate a leak if that variance is not above or below some threshold (i.e. not 
With respect to the 35 USC 103 rejection, the applicant argues: Applicant respectfully submits that Hammond relates to different innovations and does not disclose, teach, or suggest at least “identifying a fluid leak event based on a decrease over time of the plurality of pressure measurements and an increase over time of the different plurality of pressure measurements, the increase greater than a minimum value,” as recited by independent claim 1.
Hammond relates to “fluid flow monitoring.” (See para. [0023]). On page 5 of the Office Action, the Examiner relies upon Hammond as disclosing the aforementioned feature and states that “paragraph [0108] [of Hammond] discloses the means to determine a leak event if a drop in pressure is detected. The use of a threshold is also disclosed in this paragraph. While specifically using the increase of one set of measurements and a decrease in the other is not explicitly disclosed, on[e] of ordinary skill in the art can accomplish this as the reference does broadly discuss using pressure measurements alone to determine a leak event in this same paragraph.”
Applicant disagrees with this assertion. Hammond discloses that “fluid pressure drops after closing the shut-off valve and increases again after reopening the shut-off valve. In some implementations, the controller 350 compare[s] measurements of fluid pressure obtained at step 1225 to fluid pressure measurements obtained at step 1245. The controller 350 can compute a difference value (e.g., between mean values, between median values or between selected measurement values) associated with pressure measurements obtained at step 1245 and pressure measurements obtained at step 1225. The controller 350 can compare the difference to a pressure threshold value (e.g., 10 pounds-per-inch (PSI), 15 PSI, 20 PSI or other threshold value). If the difference is larger than the threshold value, the controller 350 can determine presence of a leak event.” (See para. [0108](emphasis added)). Applicant respectfully submits that taking a difference between values and comparing that determined difference to a threshold does not disclose, teach, or suggest at least “identifying a fluid leak event based on a decrease over time of the plurality of pressure measurements and an increase over time of the different plurality of pressure measurements, the increase greater than a minimum value.” as recited by independent claim 1 (emphasis added). The usage of “a decrease over time of the plurality of pressure measurements and an increase over time of the different plurality of pressure measurements, the increase greater than a minimum value” to “identify[] a fluid leak event” is simply not disclosed, taught, or contemplated by Hammond.

	The examiner respectfully disagrees.  First, pointing to the applicant’s assertion that various steps of the method can be omitted or included, then the overall argument of what the applicant is doing versus the reference is moot because the applicant is not clearly disclosing what is or isn’t being done.  However, to the applicant’s arguments that, identifying a fluid leak event based on a decrease over time of the plurality of pressure measurements and an increase over time of the different plurality of pressure measurements, the increase greater than a minimum value would mean that various values taken over time are used and increases in the values and decreases over time of the values, are compared to a threshold to determine if a leak event occurs is no being done, how is the claimed invention and claimed limitations any different than what Hammond discloses?
 The applicant admits that Hammond discloses that the controller can compute a difference value. A difference value would be an increase and a decrease over time, as an increase or a decrease over time between a plurality of measurements would cause a difference. The applicant also admits that the difference value can be computed between selected measurement values associated with pressure measurements obtained at step 1245, thus the difference is computed from a plurality of pressure measurement values as if values are selected, there has to be a plurality to select from.  Finally, the applicant admits that Hammond discloses if the difference is larger than a . 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861